Title: The American Commissioners to the Committee for Foreign Affairs, 16 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Committee for Foreign Affairs


Gentlemen,
Passy, Feb. 16. 1778.
We have now the Pleasure of sending you the Treaties of Amity and Alliance with France compleated after long Deliberation and signed the 6th. Instant. This is an Event that will give our States such an Appearance of Stability, as must strengthen our Credit, encourage other Powers in Europe to ally themselves with us, weaken the Hopes of our internal, as well as external Enemies, fortify our Friends, and be in many other Respects so advantageous to us, that we congratulate you upon it most heartily; And we flatter ourselves that the Congress will approve of the Terms and dispatch the Ratifications as soon as possible. It is understood that Spain is shortly to accede to the same Treaties: We have in ours of Decr. 18. mentioned the Reasons of her Delay, which still subsist, but probably will not subsist much longer. These Treaties continue a Secret here, and may do so ’till the Commencement of the War, which is daily expected. Our little Fleet formerly mentioned which has been long watched and detained in Nantes River, by the English cruising off Bellisle, is now on the point of sailing under the Convoy of a French Squadron. As the English are pretty strong in the Bay, it is possible that their Attack and the French Defence of our Ships may be the Prelude of a Declaration on both Sides.
Having received Part of the 3,000,000 Livres we formerly mentioned to you, we have furnished Mr. W. Lee and Mr. Izard, with 2,000 Guineas each for the Expences of their Mission to Germany and Italy. And as we have received Intimations from Holland, that the Appearance of one of us there might at this Juncture have good Effects, we have resum’d the Purpose formerly communicated to you, and as soon as our Treaty with France is known and the Winter over probably either Mr. Deane, or Mr. Franklin, will make a Journey thither.
But as we apprehend it may be known here, by some means or other, that we furnish the Expence of these Embassies, out of the Aids received from this Court, which we think not reputable to the Congress, we must again press you to make us the necessary Remittances to replace what we have borrow’d from the Funds destined for your Supplies. And particularly we pray most earnestly, that you would forward as soon as possible the 5000 Hogsheads of Tobacco for the Farmers General, who will soon be in want of it, and who long since advanc’d us a Million for your Use. Our Honour is concern’d in the Fulfilling of this Contract.
The seizing and delivering up to the English two Prizes taken by Capt. Babson, on Account of their being illegally entered under a false Declaration, made a good deal of Noise among our People in the Ports, and gave unfavourable Impressions of the Friendship of this Court, which possibly may extend to America; we think it therefore necessary to inform you that tho’ the Confiscation of these Prizes on the above Account is said to be agreable to the Laws here, and that the King had after a Condemnation the Power of disposing of the Produce for what purpose, political or otherwise he might think proper, and accordingly restored it, at that Juncture, perhaps usefully, to the English Claimants; yet as it is thought a hard Case respecting the Captors, a Beginning is made of Indemnification; and we hope on the same Principles on which we are soon to receive a Part, (50,000 Livres), we shall be able in time to recover the whole.
We have to avoid Disputes at a particular Time, delivered up the Cargo brought by the Amphitrite to Mr. Beaumarchais. We hear that he has sent over a Person to demand a great Sum of you, on Account of Arms, Ammunition &c. We think it will be best for you to leave that Demand to be settled by us here, as there is a Mixture in it of publick and private Concern, which you cannot so well develop.
We send you herewith a great many News Papers and some Manuscript Intelligence. In the Papers you will see Lord North’s only Answer to our Application about the Prisoners: as also the Success of a Subscription set on Foot in England, by our Friends for their Relief. They are at present pretty comfortably provided for.
By our late Advices from England, the Ministers begin to be alarmed for their Country and perhaps for themselves. Some of their Emissaries have been here to sound us, and endeavour to get from some of us Propositions on which to found a Treaty; which we evaded giving, as not being impower’d to make any, and apprehending withal that even reasonable ones, proposed by us, might be used improperly by the Ministry, to exasperate instead of conciliating; the Pride of the Nation chusing still to consider us as Subjects. Many of the Speakers in Parliament of both Houses, seem to look upon a French War at this Juncture (when so much of their Force is abroad, and their publick Credit so shaken) as immediate Ruin. And we are assured by the last Post, from good Authority, that even Lord Mansfield, who in the beginning of this Business was so valiant, spoke lately in private to Lord Cambden of the absolute Necessity of an immediate Coalition of Parties, to prevent the great impending Danger to the Nation, from an Alliance between the House of Bourbon and the Americans, which he said he had good Information was on the Point of being concluded. We have the honour to be, with the highest Esteem, Gentlemen, Your most obedient humble Servants
B FranklinSilas DeaneArthur Lee
  
The honble: Comme: for Foreign Affairs.
 
Notations: recd. May 18th / Orig. From the Commissioners Paris Feb. 16 1778 recd. May 18. see the Files
